Citation Nr: 0217297	
Decision Date: 12/02/02    Archive Date: 12/12/02	

DOCKET NO.  01-02 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from November 1973 
to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's chronic bronchitis is not manifested by 
pulmonary function test results that meet or more nearly 
approximate an FEV-1 of 40 to 55 percent predicted; FEV-
1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent 
predicted, and there is no medical evidence to show his 
maximum oxygen consumption more nearly approximates 15 to 20 
ml/kg/min (with cardiorespiratory limit). 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.96(a), 
4.97, Diagnostic Code 6600 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable for the veteran's claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
provides that VA will make reasonable effort to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has, in 
correspondence and statements of the case informed the 
veteran and representative of the evidence necessary to 
substantiate his pending claim.  Specifically, in February 
2000, the RO posted correspondence to the veteran explaining 
development being conducted in his case.  VA medical records 
were being collected and an examination was being scheduled.  
In July 2000, the rating decision on appeal was issued which 
explained the laws governing an increased evaluation for his 
service-connected disability and an evaluation of the 
pulmonary function studies and other clinical evidence on 
file.  In August 2000, the veteran was informed of the 
additional evidence necessary to decide his claim and he was 
requested to provide the RO with the dates and places of 
treatment for his service-connected disability.  He was told 
that when he provided this information, the RO would collect 
this evidence when he forwarded signed and properly 
completed releases for such information.  Subsequently, 
private medical records identified by the veteran were 
collected on his behalf by the RO.  A January 2001 statement 
of the case again provided the veteran and his 
representative with the applicable laws and regulations 
governing evaluations of his service-connected disability 
and included a discussion of the clinical evidence on file.  
In February 2002, the Board notified the veteran of the 
status of his appeal and provided him the opportunity of 
submitting any additional relevant evidence he might have.  
The veteran was provided a VA examination in August 2000 
that included pulmonary function studies and was adequate 
for rating purposes.  He was also advised of his right to 
present testimony at a personal hearing before the RO and/or 
Board.  He has been advised of the evidence he must submit 
and the evidence VA would collect on his behalf.  As such, 
he was kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify with regard to this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties 
to notify and assist under VCAA have been satisfied.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in 
civil occupations resulting from those disabilities, as far 
as practicably can be determined.  Diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  38 U.S.C.A. 
§ 4.10.  

Where entitlement to compensation has already been establish 
and an increase is at issue, the present level of disability 
is of primary concern.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

Chronic bronchitis warrants a 100 percent evaluation with an 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less then 40 percent predicted, 
or; maximum exercise capacity less than 15 ML/KG/MIN oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  

Chronic bronchitis warrants a 60 percent evaluation with an 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVA of 40 to 
55 percent, or; DLCO (SB) of 50 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ML/KG/MIN (with 
cardiorespiratory limit).  

Chronic bronchitis warrants a 30 percent evaluation for with 
an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6600.  

Ratings under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
Diagnostic Codes 6819 and 6820 will not be combined with 
each other or with Diagnostic Code 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code, which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a).  

Facts:  The service medical records show treatment for 
chronic bronchitis in March 1974 and pneumonia in July 1974.  
Following service, a VA chest X-ray demonstrated calcified 
granulomas in the perihilar zones of both lungs but no 
active pulmonary pleural effusion was identified and there 
was no other abnormality.  Based upon this evidence, the RO 
granted service connection for chronic bronchitis with a 10 
percent evaluation in a March 1976 rating decision, made 
effective from the date of service separation.

Clinical records reveal that in the mid-1980's, the veteran 
was diagnosed as having the Human Immunodeficiency Virus 
(HIV).  The veteran subsequently received treatment on 
numerous occasions for pneumonia.  He was considered to be 
in Stage 5.  In July 1990, the RO granted a nonservice-
connected pension evaluation for acquired immunodeficiency 
syndrome of 100 percent.

A September 1993, a VA examination report noted that the 
veteran had been hospitalized for pneumonia two years 
earlier.  The veteran smoked a pack of cigarettes per day 
for the past 20 years and complained of constant coughing 
with no sputum.  He complained of shortness of breath after 
walking four to five blocks. He was 5 feet 11 inches and 
weighed 155 pounds.  It was also noted that the veteran was 
HIV positive.  Examination revealed that the lungs were 
clear to auscultation and percussion and the respiratory 
rate was 20 per minute and regular.  The diagnosis was 
chronic and recurrent bronchitis with mild restrictive lung 
disease.  In August 1994, the RO issued a rating decision 
granting the veteran an increased evaluation to 30 percent 
for chronic bronchitis, made effective to August 1993.  

In June 1995, the veteran was hospitalized with VA with 
principal diagnoses of right upper lobe pneumonia, acquired 
immunodeficiency syndrome and anemia.  There was a history 
of bacterial pneumonias in the past.  The veteran was also 
hepatitis B surface antigen and antibody positive, and 
hepatitis C antibody positive.  A high resolution CT scan of 
the chest revealed no cavitating lesions but there was right 
upper lobe infiltrate as well as some left middle and low 
lobe infiltrates.  There was no diagnosis of chronic 
bronchitis.  

Private hospital records collected in conjunction with the 
veteran's claim show that he was admitted to the Keith 
Memorial Hospital in May 1998 with complaints of shortness 
of breath and excessive coughing.  The veteran reported 
smoking two packs of cigarettes daily.  Physical examination 
of the respiratory system revealed that the breath sounds 
were clear to auscultation bilaterally with slight 
retractions.  Pulmonary function tests revealed a DLCO of 63 
percent and were overall reported as essentially normal 
after administration of bronchodilators.  The impression was 
shortness of breath, acute HIV, and bronchitis.  The veteran 
was subsequently transferred to the Denver Rose Medical 
Center for admission.  The assessment at that facility was 
HIV, with shortness of breath, reportedly hypoxic.  The 
problem was defined as most likely chronic bronchitis 
exacerbation versus atypical pneumonia.  Another problem was 
listed as chronic obstructive pulmonary disease with chronic 
bronchitis and the veteran's significant tobacco history was 
noted as contributory.  Chest X-ray showed very mild 
bilateral interstitial infiltrates.  Pulmonary function 
testing showed evidence of marked favorable response to 
bronchodilators.  The assessment was chronic obstructive 
pulmonary disease secondary to a long smoking history, in an 
individual who presented with two weeks of symptoms 
consistent with bronchitis and acute exacerbation of chronic 
dyspnea.  The chest X-ray was viewed as consistent with 
bacterial bronchitis and decompensated chronic obstructive 
pulmonary disease.  The most likely cause of the veteran's 
tracheobronchitis was bacterial according to the results of 
a gram's stain.  The veteran was placed on antibiotics, and 
a nebulizer regimen that included Albuterol, Atrovent and 
Azmacort.  The veteran's marked response to 
bronchodilatation was consistent with reactive airway 
disease.  He was discharged on day two and was stable at the 
time.

In December 1999, the veteran filed a claim for an increased 
evaluation for service-connected bronchitis.  

In April 2000, the veteran was provided with a VA 
respiratory examination.  He reported using Albuterol 
nebulizer every 4 to 6 hours and said that approximately one 
year ago, he was on bed rest for three days.  He smoked one 
pack of cigarettes daily, stating that he had cut down 
significantly.  The veteran was 5 foot 11 inches and weighed 
162 pounds, stable for the last year.  Respirations were 
smooth and symmetrical and the lungs were clear to 
percussion with no increased A-P diameter.  Pulmonary 
function studies revealed that the veteran's post-
bronchodilator values for FEV-1 were 70.2 percent predicted, 
for FVC were 74.2 percent predicted, and for FEV-1/FVC were 
76 percent.  These results were interpreted as revealing 
"mild airflow obstruction that is partially reversible with 
bronchodilator treatment.  The low FVC indicates a 
restrictive component may be present."  It was also noted 
that the low FEVC.5 suggested a poor initial effort.  The 
diagnosis from examination was chronic obstructive pulmonary 
disease.  

Analysis:  The preponderance of the relevant clinical 
evidence on file is against an evaluation in excess of 30 
percent for the veteran's chronic bronchitis.  Pulmonary 
function studies have been interpreted as demonstrating a 
mild airflow obstruction that is fairly well controlled and 
partially reversible with bronchodilator treatment.  Post-
bronchodilator pulmonary function study results in May 1998 
included a DLCO of 63%; the remainder of the test results at 
that time were reported as essentially normal.  Post-
bronchodilator pulmonary function tests during the most 
recent April 2000 VA examination revealed an FVC of 74.2%, 
FEV-1 of 70.2 percent, and a FEV1/FEV ratio of 0.76.  These 
test results clearly do not meet or more nearly approximate 
the criteria for the next highest (60 percent) rating for 
bronchitis under Diagnostic Code 6600. 

While the veteran is clearly shown to have had at least one 
acute exacerbation of bronchitis in recent years, the 
private and VA hospitalization records reveal that most of 
the treatment he has received during this time has been for 
complications from his nonservice-connected HIV infection 
and chronic obstructive pulmonary disease associated with 
significant and lengthy tobacco use.  Recurrent bouts of 
pneumonia are not clinically related to chronic bronchitis.  

There is medical evidence of only one episode of acute 
bronchitis in recent years but even attributing all of his 
respiratory difficulties to bronchitis does not alter the 
fact that the results of recent pulmonary function studies 
do not support a rating in excess of 30 percent at this 
time.  The Board also finds that other diagnostic codes for 
diseases of the trachea and bronchi at 38 C.F.R. § 4.97 
provide that the currently assigned 30 percent evaluation is 
appropriate with incapacitating episodes of infection of two 
to four weeks' total duration per year and the veteran's 
exacerbations have not exceeded four weeks in one year based 
upon the clinical evidence on file.  Moreover, although the 
veteran reported having a cough productive of frothy white 
sputum with occasional hemoptysis, the criteria for a 30 
percent evaluation for diseases of the trachea and bronchi 
also includes consideration of a daily productive cough with 
sputum that is at times purulent or blood-tinged and 
requires prolonged (lasting 4 to 6 weeks, antibiotic usage 
more than twice per year.  See, for example, 38 C.F.R. 
§ 4.97, Diagnostic Code 6601 for bronchiectasis.

In sum, the Board finds that the veteran's chronic 
bronchitis is not manifested by pulmonary function test 
results that meet or more nearly approximate an FEV-1 of 40 
to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40 to 55 percent predicted, and there is no 
medical evidence to show his maximum oxygen consumption more 
nearly approximates 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Accordingly, a rating in excess 
of 30 percent is not warranted.  38 C.F.R. § 4.97, Code 
6600.

There is also no indication that problems the veteran 
experiences due to his bronchitis present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002).  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that 
bronchitis has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  Therefore, the Board concludes that a 
remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

As the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent for bronchitis, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).







ORDER

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

